Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 1 of 11 PAGEID #: 2684




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 M.A.,                                             :
                                                   : Case No. 2:19-cv-849
                Plaintiff,                         :
                                                   : CHIEF JUDGE ALGENON L. MARBLEY
         v.                                        :
                                                   : Magistrate Judge Deavers
 WYNDHAM HOTELS & RESORTS,                         :
 INC., et al.,                                     :
                                                   :
                Defendants.                        :


 H.H.,                                             :
                                                   : Case No. 2:19-cv-755
                Plaintiff,                         :
                                                   :
         v.                                        :
                                                   :
 G6 HOSPITALITY LLC, et al.,                       :
                                                   :
         Defendants.                               :

                                       OPINION & ORDER

         This matter is before the Court on Plaintiffs’ Objections in related cases M.A. v.

 Wyndham Hotels & Resorts, Inc., et al. No. 2:19-CV-849 (M.A. ECF No. 154) and H.H. v. G6

 Hospitality, LLC., et al., No. 2:19-CV-755 (H.H. ECF No. 82) to the Magistrate Judge’s October

 18, 2019 Discovery Order (M.A. ECF No. 140; H.H. ECF No. 79) regarding confidentiality and

 electronically stored information (“ESI”). For the reasons set forth below, this Court ADOPTS

 in part and REVERSES in part the Magistrate Judge’s October 18, 2019 Order.

                                        I.     BACKGROUND

         Plaintiffs filed their respective Complaints in March of 2019 against various hotel

 locations and their parent companies alleging civil violations of the Trafficking Victims




                                                  1
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 2 of 11 PAGEID #: 2685




 Protection Reauthorization Act (“TVPRA”). (M.A. ECF No. 1; H.H. ECF No. 1). This Court

 denied Defendants’ Motions to Dismiss. (M.A. ECF No. 136; H.H. ECF No. 93). The parties

 have been proceeding with discovery.

        On April 18, 2019, Plaintiffs sent preservation letters to Defendants requesting that

 Defendants place litigation holds on potentially discoverable electronically stored information

 (“ESI”). (M.A. ECF No. 139, H.H. ECF No. 78 at 7:13-19). On September 10, 2019, the Parties

 moved to enter orders regarding confidentiality and discovery of ESI. (M.A. ECF Nos. 114, 115;

 H.H. ECF Nos. 65, 66). The parties could not agree on terms regarding the use of confidential

 and highly confidential documents during depositions and certain excluded file types from

 Defendants’ obligations to preserve potentially discoverable information. (M.A. ECF No. 154,

 H.H. ECF No. 82 at 2). The Magistrate Judge scheduled a series of telephonic status conferences

 to promote resolution. (Id. at 4-5). On October 7, 2019, the Magistrate Judge entered an oral

 ruling during a telephonic status conference denying Plaintiff’s request that the franchisor

 Defendants preserve certain temporary internet data. (M.A. ECF No. 137; H.H. ECF No. 76).

 Plaintiffs entered Objections (“First Objections”) to this ruling on October 21, 2019. (M.A. ECF

 No. 149; H.H. ECF No. 80). This Court overruled Plaintiffs’ First Objections on March 25, 2020.

 (M.A. ECF No. X; H.H. ECF No. X).

        On October 18, 2019, the Magistrate Judge held another telephonic status conference,

 where she orally ruled, rejecting Plaintiffs’ proposed language regarding the use of confidential

 information in depositions and other excluded ESI file types from preservation. (M.A. ECF No.

 140; H.H. ECF No. 79). Plaintiffs filed Objections (“Second Objections”) to aspects of the

 Magistrate’s October 18 Order on November 2, 2019. (M.A. ECF No. 154; H.H. ECF No. 82).

 Defendant Wyndham Hotels & Resorts, Inc. (“Wyndham”) filed Responses in Opposition to




                                                  2
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 3 of 11 PAGEID #: 2686




 Plaintiffs’ Objections in both cases (M.A. ECF No. 161; H.H. ECF No. 89). Choice Hotels

 International, Inc., Defendant in M.A., (“Choice”) and G6 Hospitality, LCC (“G6”), Defendant in

 H.H., each joined and adopted Wyndham’s Response (M.A. ECF No. 162; H.H. ECF No. 90).

 Plaintiffs filed their Replies on December 2, 2019. (M.A. ECF No. 169; H.H. ECF No. 92).

 Plaintiffs’ Objections are now ripe for review.

                                   II.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 72(a), district judges reviewing magistrate judges’

 orders on non-dispositive matters “must consider timely objections and modify or set aside any

 part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); see also 28

 U.S.C. § 636(b)(1)(A).

        Rule 72(a) provides “considerable deference to the determinations of magistrates.”

 Siegler v. City of Columbus, 2:12-CV-472, 2014 WL 1096159, at *1 (S.D. Ohio Mar. 19, 2014)

 (quoting In re Search Warrants Issued Aug. 29, 1994, 889 F. Supp. 296, 298 (S.D. Ohio 1995)).

 This Court has noted that “[w]hile Rule 72(a) does not use the phrase ‘abuse of discretion,’ the

 standard applied under this rule for a nondispositive motion parallels the standard outlined in

 Getsy for appellate review of discovery orders.” Nathan v. Ohio State Univ., 2:10-CV-872, 2013

 WL 139874, at *2 (S.D. Ohio Jan. 10, 2013) (citing Getsy v. Mitchell, 495 F.3d 295, 310 (6th

 Cir.2007) (en banc) (“[a] district court abuses its discretion where it applies the incorrect legal

 standard, misapplies the correct legal standard, or relies upon clearly erroneous findings of

 fact.”)). The “clearly erroneous” standard applies to factual findings by the magistrate judge,

 while legal conclusions are reviewed under the “contrary to law” standard. Gandee v. Glaser,

 785 F. Supp. 684, 686 (S.D. Ohio 1992), aff’d, 19 F.3d 1432 (6th Cir. 1994). See also Siegler,

 2014 WL 1096159, at *1-2 (S.D. Ohio Mar. 19, 2014). A factual finding is “‘clearly erroneous’




                                                   3
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 4 of 11 PAGEID #: 2687




 only when the reviewing court is left with the definite and firm conviction that a mistake has

 been committed.” Siegler, 2014 WL 1096159, at *1 (citing Heights Cmty. Cong. v. Hilltop v.

 Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir.1985)). A district court’s review of legal

 conclusions under the “contrary to law” standard “may overturn any conclusions of law which

 contradict or ignore applicable precepts of law.” Gandee, 785 F. Supp. at 686; see also Peters v.

 Credits Prot. Ass’n LP, 2:13-CV-0767, 2015 WL 1022031, at *3 (S.D. Ohio Feb. 19, 2015).

                                     III.     LAW & ANALYSIS

        Federal Rule of Civil Procedure 26 governs the scope of discovery. It provides, in

 relevant part:

        (b)(1) Parties may obtain discovery regarding any nonprivileged matter that is relevant to
        any party's claim or defense and proportional to the needs of the case, considering the
        importance of the issues at stake in the action, the amount in controversy, the parties’
        relative access to relevant information, the parties’ resources, the importance of the
        discovery in resolving the issues, and whether the burden or expense of the proposed
        discovery outweighs its likely benefit.

        Fed. R. Civ. P. 26(b)(1). The Sixth Circuit has explained the general test under Rule 26 is

 “whether the line of interrogation is reasonably calculated to lead to the discovery of admissible

 evidence.” Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 402 (6th Cir. 1998). Plaintiffs’

 Objections to the Magistrate Judge’s October 18, 2019 ruling fall into three main categories.

 First, Plaintiffs object to language regarding confidential and highly confidential information

 used in depositions. Second, Plaintiffs object to certain categories of excluded file types from

 Defendants’ preservation obligations. Lastly, Plaintiffs request permission from the Court to

 proceed with 30(b)(6) depositions. The Court will address each in turn.

                                            A. Confidentiality




                                                  4
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 5 of 11 PAGEID #: 2688




         Federal Rule of Civil Procedure 26(c) provides that courts “may, for good cause, issue an

 order to protect a party or person from annoyance, embarrassment, oppression, or undue burden

 or expense.” Fed. R. Civ. P. 26(c)(1).

         At the status conference, the Magistrate Judge accepted Defendants’ proposal to require

 deponents to sign an acknowledgement before being shown documents designated as

 “confidential.” (M.A. ECF No. 152, H.H. ECF No. 81 at 35:08-22). She also accepted

 Defendants’ proposed language with respect to “highly confidential” information, which limits

 showing this information to employees, former employees, and contractors. (M.A. ECF No. 161,

 H.H. ECF No. 89 at 12). In their Objections, Plaintiffs argue these restrictions “will hinder the

 Parties’ collective ability to effectively and meaningfully complete depositions.” (M.A. ECF No.

 154, H.H. ECF No. 82 at 8). Plaintiffs say they want to depose other guests of the hotels and

 Plaintiff’s trafficker regarding Defendants’ adherence to various hotel procedures, the known

 risks of sex trafficking in the hospitality industry, and prevention measures Defendants failed to

 disclose to staff and guests. (Id. at 9-10). Plaintiffs argue these depositions “will likely require

 the Plaintiff to show the respective Defendants’ policies and procedures and guest safety

 protocols to witnesses who are not employed by an entity affiliated with the designating party.”

 (Id. at 10).

         With respect to the acknowledgements, this Court finds the Magistrate Judge’s decision

 to accept Defendants’ proposal requiring deponents to sign a confidentiality acknowledgement is

 not contrary to law. Plaintiffs expressed concern at the status conference that deponents would

 not sign them. (M.A. ECF No. 152, H.H. ECF No. 81 at 28:18-29:01). Defendants respond that

 the requirement that a non-party recipient of confidential information sign an acknowledgement

 is “conventional and consistent with the law” and Plaintiffs’ argument that this requirement




                                                    5
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 6 of 11 PAGEID #: 2689




 undermines their ability to prosecute their case is “illogical and farfetched.” (M.A. ECF No. 161,

 H.H. ECF No. 89 at 11). The Magistrate noted at the status conference that “it’s quite common…

 to ask a deponent to execute the attached agreement to be bound and hold the materials

 confidential.” (M.A. ECF No. 152, H.H. ECF No. 81 at 31:04-06). This Court has approved

 similar language in other cases. See, e.g., Fletcher v. Honeywell Int’l, No. 3:16-cv-302, 2016

 WL5317328, at *2 (S.D. Ohio Sept. 21, 2016) (“Before any Confidential Information and

 Material is disclosed by a receiving party… such person or entity shall be provided with a copy

 of this Order and shall sign Exhibit A, the Acknowledgment”). Other than speculative assertions

 that such a process would hinder their ability to conduct depositions, Plaintiffs provide no

 support for their claim that requiring deponents to sign a confidentiality acknowledgement is

 contrary to law.

        The Magistrate Judge’s ruling limiting highly confidential information to employees,

 former employees, and contractors also survives Rule 72(a) review. When considering the highly

 confidential information and the Defendants’ concerns about disclosing trade secrets to their

 competitors, the Magistrate Judge concluded “we do need to protect the intellectual property of

 the defendants in the course of this multiple-defendant case.” (Id. at 41:20-22). Rule 26(c)

 specifically contemplates protective orders “requiring that a trade secret or other confidential

 research, development, or commercial information not be revealed or be revealed only in a

 specified way.” Fed. R. Civ. P. 26(c)(1)(G). The Magistrate’s ruling clearly falls within the

 bounds of Rule 26(c) and is not contrary to law.

        For these reasons, this Court overrules Plaintiffs’ objections and ADOPTS the

 Magistrate’s ruling on this question.

                            B. Electronically Stored Information (“ESI”)




                                                    6
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 7 of 11 PAGEID #: 2690




        Courts in the Sixth Circuit have relied on the Sedona Principles to inform their analysis

 of ESI discovery requests. See, e.g., Automated Sols. Corp. v. Paragon Data Sys., Inc., 756 F.3d

 504, 515 (6th Cir. 2014); John B. v. Goetz, 531 F.3d 448, 459-60 (6th Cir. 2008); Swetlic

 Chiropractic & Rehab. Ctr., Inc. v. Food Levers, Inc., 2:16-CV-236, 2016 WL 1657922, at *2

 (S.D. Ohio Apr. 27, 2016). The Principles, like Rule 26, emphasize that proportionality should

 guide the scope of ESI discovery. See The Sedona Principles, Third Edition: Best Practices,

 Recommendations & Principles for Addressing Electronic Document Production 19 Sedona

 Conf. J. 1, 67 (2018).

        Plaintiffs object to the Magistrate Judge’s ruling accepting Defendants’ position to

 exclude certain file types from Defendants’ obligations to preserve ESI, including: 1) data

 maintained in electronic backup systems; 2) server, system, and backup logs; and 3) calendar

 entries and contacts from mobile devices. (M.A. ECF No. 154, H.H. ECF No. 82 at 12).

 Defendants respond that the Magistrate’s order accepting these excluded file types is not

 contrary to law and follows models from other jurisdictions. (M.A. ECF No. 161, H.H. ECF No.

 89 at 2 n.2); (Id. Ex. B., Seventh Circuit Pilot Project Proposed Standing Order; Id. Ex. C, Model

 Order Relating to Discovery of ESI from the Eastern District of Michigan). Moreover,

 Defendants argue Plaintiffs waived objections at least to backup data and cell phone data because

 they agreed to the language proposed by the magistrate at the status conference. (Id. at 9-10).

        This Court finds Plaintiffs’ Objections lack merit. First, the status conference transcript

 reflects that Plaintiffs were largely in agreement with the Magistrate Judge’s oral rulings on the

 ESI discovery issues. But, even if Plaintiffs did not consent to some or all of the Magistrate’s

 decisions, this Court finds the Magistrate Judge’s ruling excluding certain file types from

 preservation is not clearly erroneous or contrary to law.




                                                  7
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 8 of 11 PAGEID #: 2691




        The record indicates that Plaintiffs and Defendants spend substantial time discussing

 draft language regarding ESI discovery and reached agreement on a majority of the issues at the

 October 28, 2019 status conference. On the question of backup logs, Defendants responded to

 Plaintiffs’ concerns by suggesting they adopt the District of Delaware’s standard language and

 only exclude backup data that was “substantially duplicative” of data more accessible elsewhere.

 The Court asked Plaintiffs’ counsel if the proposed language was sufficient, she responded

 “Yes.” (M.A. ECF No. 152, H.H. ECF No. 81 at 13:15-24). Plaintiffs likewise accepted the

 Magistrate Judge’s ruling with respect to mobile calendar entries and contacts. Defendants

 wanted to exclude “substantially duplicative” data while Plaintiffs wanted the language, “entirely

 duplicative.” In response to Plaintiffs’ concerns, the Magistrate Judge proposed “duplicative”

 without any qualifier, and Plaintiff agreed. (M.A. ECF No. 152, H.H. ECF No. 81 at 23:08-13)

 (“Court: if we remove substantially then I think that that is sufficient to address the concerns.

 Ms. Adams: Agreed, Your Honor. Thank you.”).

        Even if Plaintiffs did not consent, the Magistrate Judge’s ruling survives Rule 72(a)

 review because Plaintiffs have not shown her decisions were clearly erroneous or contrary to

 law. The record reflects that Defendants’ proposed language with respect to excluded file types

 was largely derived from the District of Delaware Default Standard for Discovery. (M.A. ECF

 No. 152, H.H. ECF No. 81 at 13:15-24, 25:25-26:04). This approach to backup systems is also

 supported by the Sedona Principles. See The Sedona Principles, Third Edition: Best Practices,

 Recommendations & Principles for Addressing Electronic Document Production 19 Sedona

 Conf. J. 1, 112-13 (2018) (“[a]bsent good cause, preservation obligations should not extend to

 disaster recovery backup tapes created in the ordinary course of business”). In discussing servers,

 systems, and backup logs, the Magistrate Judge applied principles of proportionality and




                                                   8
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 9 of 11 PAGEID #: 2692




 concluded Plaintiffs would receive “all kinds of relevant data” and “[w]e’re talking about very

 limited amounts of information” that would be potentially relevant and not duplicative of data

 Plaintiffs would already be receiving in discovery. (M.A. ECF No. 152, H.H. ECF No. 81 at

 25:19-26:04). Plaintiffs have not shown the Magistrate Judge’s findings of fact were clearly

 erroneous or that her legal conclusions were contrary to law. Rather, the Magistrate Judge

 indicated that she was basing her decisions on guiding principles of proportionality, default

 standards in other jurisdictions, and current trends in ESI discovery.1 Therefore, this Court

 overrules Plaintiffs’ objection and ADOPTS the Magistrate’s ruling on this question.

                                           C. 30(b)(6) Depositions

         Finally, Plaintiffs “request[] this Court to allow Fed. R. Civ. P. 30(b)(6) depositions in

 order to help the Parties determine through factual inquiry, rather than Defendants’ counsel’s

 speculation, what file types do and do not exist and accordingly what file types do and do not

 need to be preserved as potentially discoverable information.” (M.A. ECF No. 154, H.H. ECF

 No. 82 at 14-15). At the October 7, 2019 status conference, the Magistrate Judge explained, “I

 really don’t think we should be doing discovery on discovery this early on.” (M.A. ECF No. 139,

 H.H. ECF No. 78 at 24:20-25:02). She reiterated this position on October 18. (M.A. ECF No.

 152, H.H. ECF No. 81 at 14:01-03).

         Defendants first argue that Plaintiffs’ objections on this point are untimely because the

 decision on 30(b)(6) depositions was decided in the October 7, 2019 conference. (M.A. ECF No.

 161, H.H. ECF No. 89 at 14); (M.A. ECF No. 139, H.H. ECF No. 78 at 28:03-04). Under Rule



 1
   During the status conference, the Magistrate Judge noted: “I just returned last night from a conference
 regarding ESI with judges all across the country and experts in the field of both producing and requesting
 parties and I have to say that given my understanding of the case law and after conferring with judicial
 officers and the experts, I have to say that the defendants’ position here is spot on with what is going on
 across the country.” (Id. at 5:19-25).


                                                      9
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 10 of 11 PAGEID #: 2693




 59(a), “[a] party may serve and file objections to the order within 14 days after being served with

 a copy of a written order or after the oral order is stated on the record, or at some other time the

 court sets.” Fed. R. Civ. P. 59(a). This Court finds Plaintiffs’ Objections timely because the time

 to file objections started again on October 18, 2019. While the Magistrate Judge did address the

 question of depositions on October 7, she also issued another oral ruling during the October 18,

 2019 status conference, where she said: “at this point we’re not going to be talking about

 30(b)(6) depositions and so the plaintiffs’ proposal in that regard is rejected.” (M.A. ECF No.

 152, H.H. ECF No. 81 at 14:01-03). This constituted another “oral order” on the question, from

 which Plaintiffs had fourteen days to file Objections under Rule 59. Plaintiffs Objections filed on

 November 2, 2019 are, therefore, timely.

        On the merits, this Court finds the applicable precepts of law counsel in favor of allowing

 Plaintiffs to proceed with 30(b)(6) depositions to assess whether Defendants have relevant

 documents or data that warrant preservation. This Court has permitted depositions regarding the

 adequacy and scope of document production. In United States v. Dayton Industrial Drum, Inc.,

 the Court permitted depositions “to locate responsive documents” and rejected arguments that

 this would constitute impermissible “meta-discovery” or “discovery on discovery.” No. 3:16-

 CV-232, 2018 WL 10509396, at *4 (S.D. Ohio Mar. 27, 2018). The Magistrate Judge did not

 provide a legal basis for her ruling, other than her opinion it was too “early on” to proceed with

 depositions. Plaintiffs’ contention that they intend to conduct 30(b)(6) depositions to determine

 “what file types do and do not exist and accordingly what file types do and do not need to be

 preserved as potentially discoverable information” demonstrates a need for such discovery in

 order to prosecute their case. (M.A. ECF No. 154, H.H. ECF No. 82 at 15). Plaintiffs also suggest

 information gleaned from the 30(b)(6) depositions may help limit the scope of discovery. (Id. at




                                                  10
Case: 2:19-cv-00849-ALM-EPD Doc #: 205 Filed: 04/27/20 Page: 11 of 11 PAGEID #: 2694




 14). Neither Defendants nor the Magistrate Judge provided a contrary legal basis for prohibiting

 them to go forward, and this Court notes that the scope of discovery under Rule 26 is

 “traditionally quite broad.” Lewis, 135 F.3d at 402. For these reasons, this Court sustains

 Plaintiffs’ objection and REVERSES the Magistrate Judge’s ruling on this point.

                                          D. CONCLUSION

        For the foregoing reasons, this Court hereby ADOPTS in part and REVERSES in part

 the Magistrate Judge’s October 18, 2019 Discovery Order. The Court ADOPTS the Order with

 respect to the confidentiality order and excluded ESI file types, and REVERSES the Order

 prohibiting 30(b)(6) depositions to go forward. (M.A. ECF No. 154; H.H. ECF No. 82).

        IT IS SO ORDERED.



                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

 DATED: April 27, 2020




                                                 11
